Title: From Benjamin Franklin to Cadwallader Colden, 16 October 1746
From: Franklin, Benjamin
To: Colden, Cadwallader


Sir
Philada. Oct. 16. 1746
I have receiv’d your Favour of the 13th. Instant, and am glad to hear you are return’d well from Albany, which I understand has been a very sickly Place this Fall. I did not imagine you would have been detain’d there so long, or I should have done my self the Pleasure of writing to you by my Son. Our Interpreter Mr. Weiser is return’d. He tells me that as soon as he came to Albany he went to the Fort and waited on the Secretary, that his being there might be made known to the Governor, in Case he should have any Commands for him; and that 2 Days after being told by Major Rutherfurd that the Governor wonder’d he had not seen him, he immediately waited on his Excellency.
I am sorry I have so little to tell you relating to your Treatise, that may afford you any Satisfaction. Seven or eight of our Gentlemen, have, within my Knowledge, read more or less of it, viz. Mr. Hopkinson our Judge of the Admiralty; Mr. Taylor, Collector of the King’s Customs; Mr. Francis our Attorney General, (who is a pretty close attentive Thinker) Mr. Coleman and Mr. Graydon, and Mr. Sober, Merchants and ingenious Men; with some others. And all I can learn of their Sentiments concerning it is, that they say they cannot understand it, it is above their Comprehension. Mr. Logan, from whom I expected most, when I desired his Opinion, said just the same; only added, that the Doctrine of Gravity’s being the Effect of Elasticity was originally Bernouilli’s, but he believ’d you had not seen Bernoulli. Mr. Norris, his Son in law, lately one of our Commissioners at the Treaty of Albany, was present. He had been reading of it too, and said he was not able to make anything of it. Thus, tho’ you should get no Praise among us, you are like to escape Censure, since our People do not seem to suppose that you write unintelligibly, but charge all to the Abstruseness of the Subject, and their own Want of Capacity.

For my own Part I have read no more than I send you enclos’d. What little Leisure I have is so broken and interrupted, and it requiring methinks a steady continued Consideration for some Time to become a Master of your Doctrine in all its Parts, I am almost ready to join with the rest, and give it up as beyond my reach. Yet I imagine, that if I had an Opportunity of reading it with you, and proposing to you my Difficulties for Explanation as they rise, I might possibly soon succeed. The Notes I have made were only for my own Consideration; they are Queries which I put down that I might remember to look out for Answers to them, which I suppos’d I might find as I read further. From the whole I intended to draw the Observations I should communicate to you, after due Consideration, and rejecting what was not to the purpose. But since I am not like to compleat the Reading soon, being embarras’d in much Business, and obliged to take a Journey to Boston in a Week or two, I send them as they are. I have shown them to no one. If you would have me continue them, you will please after Perusal to return them. They will at least show you that I have been endeavouring to read and understand your Piece; and perhaps either your Approbation or Opposition of something I have said, may spirit me up to return to it with fresh Vigour.
Some of our Gentlemen to render themselves more capable of comprehending your Doctrine, have been mustering up and reading whatever else they could find on Subjects anyway akin to yours. Among other Pieces, they got a Book not long since publish’d, said to be wrote by an ingenious Man in Scotland, one Baxter, on the human Soul: This was handed about and extoll’d as the plainest and clearest Thing that ever was wrote on such a dark Subject. At length it came to my Hands, and I was desir’d to read it. The Author lays down the Vis Inertiae of Matter as a Foundation on which all Philosophy and even Religion are to be built. In Company one Night, I express’d my Dissatisfaction with his Demonstrations, to the Surprize of some, who desir’d me to give my Reasons in Writing, that they might examine them at better Leisure. I did so the next Morning. And as I imagine they may give you some Amusement, I will send you the Book and my Remarks, if I can get them home time enough for the Post.

Mr. Bertram acquaints you with the Contents of a Letter he has just receiv’d from Gronovius. I congratulate you on the Immortality conferr’d on you by the learned Naturalists of Europe. No Species or Genus of Plants was ever lost, or ever will be while the World continues; and therefore your Name, now annext to one of them, will last forever.
I see my Account of the Fireplaces translated into Dutch is printed at Leiden. Mr. Bertram has two of them come over.
Dr. Mitchel was taken in his Passage home, and plunder’d of all his learned Observations. He got to London from France sometime in May last, bravely recover’d in his Health.
It will not be long after my Return from Boston before you will see the first Number of the Miscellany. I have now Materials by me for 5 or 6. The want of a good Engraver is a great Difficulty with me. The Mention of Engraving puts me in mind, that Mr. Evans told me you would permit me to take off some Copies from a Plate you have of the N American Coast. I shall be oblig’d to you for that favour.
When Capt. Honeyman was here, I gave him at his Request, a Paper containing some Account of Experiments relating to wooden Cannon. Enclos’d is a Copy of it, which please to return with your Sentiments, when you have read it. I sent a Copy (without a Name) to Gov. Shirley.

Having sufficiently tired your Patience, I will not add to the Trespass by an Apology, but conclude Your most humble Servant
B Franklin
 Addressed: To Cadwalader Colden Esqr